974 F.2d 1338
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary L. FAULKNER, Plaintiff-Appellant,v.Nick J. SANBORN;  Security Transport of Ohio, Inc.;  UnionCounty Sheriff, Defendants-Appellees.
No. 91-4036.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1992.

1
Before MILBURN and GUY, Circuit Judges, and COOK, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Gary Faulkner filed a civil rights action under 42 U.S.C. § 1983 against the named defendants in connection with an alleged improper extradition.   The district court ultimately granted summary judgment for all defendants and this appeal followed.   The parties have briefed the issues.   In addition, Faulkner has moved for the appointment of appellate counsel and for an injunction directed toward officials of the Lebanon [Ohio] Correctional Institution.


4
Upon consideration, we conclude that the district court properly entered summary judgment for the defendants.   Brooks v. American Broadcasting Cos., 932 F.2d 495, 500 (6th Cir.1991).   The record establishes that defendant, Security Transport of Ohio, was acting pursuant to a facially valid, lawful order to pick up Faulkner in Indiana.   Security Transport was then under no duty to inquire into the propriety of the underlying extradition procedures.   Brown v. Nutsch, 619 F.2d 758, 765 (8th Cir.1980) (citing  Baker v. McCollan, 443 U.S. 137, 143-47 (1979) ).   The same reasoning supports the judgment for the Union County [Ohio] Sheriff who apparently housed Faulkner one night at the request of Security Transport.   Defendant Sanborn is alleged to be liable in his capacity as Supervisor of the Ohio Adult Parole Authority.   Liability will not be imputed in an action under 42 U.S.C. § 1983 based on respondeat superior principles.   Birrell v. Brown, 867 F.2d 956, 959 (6th Cir.1989).   The appeal is meritless.


5
Accordingly, all pending motions are denied and the district court's judgment is affirmed Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., Chief U.S. District Judge for the Eastern District of Michigan, sitting by designation